Appellant seeks to have set aside an order dismissing her petition to open and set aside a consent final decree entered on December 5th, 1938.
A careful review of the proofs leads to the conclusion that they do not support appellant's claim of fraud or duress in the entry of the final decree and fail to support the claim that there was an abuse of discretion in the action of the *Page 24 
Vice-Chancellor in advising that the petition to open and set aside said decree be dismissed.
The order under review is affirmed.
For affirmance — THE CHIEF-JUSTICE, PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, PORTER, COLIE, DEAR, WELLS, RAFFERTY, HAGUE, THOMPSON, JJ. 14.
For reversal — None. *Page 25